Citation Nr: 1616881	
Decision Date: 04/27/16    Archive Date: 05/04/16

DOCKET NO.  05-28 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Attorney at law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran had active military service from November 1966 to September 1968. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2004 rating action of the Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Louis, Missouri.  By this rating action, the RO, in pertinent part, denied entitlement to TDIU. The Veteran appealed the RO's adverse determination to the Board. 

In September 2007, the Veteran testified before the undersigned at the above-cited RO. A copy of the hearing transcript of this proceeding is associated with the electronic record. 

More recently, in April 2012, the Board, in pertinent part, remanded the claim on appeal; specifically, to have the RO schedule the Veteran for appropriate VA examination(s) to determine the effects of his service-connected disabilities, to include the recently-service-connected bladder outlet obstruction, on employability.  VA examinations of the Veteran's genitourinary and renal systems; spine, knees; nerves of the lower extremities were performed in July 2014.  The matter has returned to the Board for further appellate consideration. 

In addition, in a July 2014 rating action, the RO effectuated an April 2012 Board decision granting service connection for a bladder disability; an initial 40 percent disabling rating was assigned, effective May 21, 2004--the date VA received the Veteran's initial claim for compensation for this disability.  The Veteran was informed of the RO's decision that same month.  In August 2014, VA received a written argument, prepared by the Veteran's attorney, wherein he indicated that the Veteran was filing a "Notice of Disagreement regarding the rating decision of July 7, 2014 for Individual Unemployability."  (See Veteran's attorney written argument to VA, received by the RO in August 2014).  As the claim of entitlement to TDIU is currently the subject of the instant appeal, the RO is hereby requested to seek further clarification from the Veteran's attorney as to the intent of his August 2014 statement and proceed as appropriate.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

The Board finds that a remand of the Veteran's claim of entitlement to a TDIU is warranted for additional development.  Specifically, the Board finds that a VA examination with a medical opinion is needed.

As noted in the Introduction, in April 2012, the Board, in part, remanded the claim of entitlement to TDIU; specifically, to have the RO schedule the Veteran for appropriate VA examination(s) to determine the effects of his service-connected urological disabilities (bladder disability; pyelonephritis and status-post right ureterocele surgery); orthopedic disabilities (low back and left knee disabilities); and, neurological disabilities (radiculopathy of the right and left lower extremities), to include the recently service-connected bladder outlet obstruction, on employability.  

VA examinations of the Veteran's genitourinary and renal systems; spine, knees; and nerves of the lower extremities were performed by a Doctor of Osteopathy (DO) in July 2014.  (See July 2014 VA Bladder, Kidney, Spine, and Knee examination reports).  These examination reports collective revealed:  that the Veteran's urinary obstruction required absorbent materials less than twice a day; an absence of symptoms of chronic pyelonephritis; 90 and 30 degrees of lumbar spine flexion and extension, respectively, without painful motion and any evidence of neurological deficits of the lower extremities and/or radiculopathy; and, left knee flexion and extension to 140 and zero degrees, respectively, without painful motion and instability and only mild arthritis.  Id.  In response to the Board's question in its April 2012 remand directive as whether it was at least as likely as not that the Veteran's service-connected disabilities alone or together had rendered him unable to secure or follow a substantially gainful occupation at any point since May 2003, the VA DO opined, "There is no clinical evidence of unemployability due to service connected conditions that are all stable."  Id. at page (pg.) 13.

In contrast to the paucity of clinical findings during the July 2014 VA examinations, a November 2011 VA examiner noted that the Veteran's bladder and urethra condition had impacted his ability to work both in a physical and sedentary capacity because everything he did was interrupted by the need for frequent urination.  The VA examiner also found the symptoms associated with the Veteran's peripheral nerve condition (i.e., right and left lower extremity radiculopathy, each evaluated as 10 percent disabling), such as constant (italics added for emphasis) pain of moderate to severe intensity in the right lower extremity, numbness in both lower extremities involving the bilateral forefoot, and balance problems, rendered him unable to perform physical employment that required prolonged walking or climbing or carrying heavy objects, prohibited him from operating a motorized vehicle, but that it would not have an impact on sedentary employment. 

With respect to the service-connected left knee disability, during the November 2011 VA examination, the Veteran maintained that he experienced [left knee] flare-ups that made it difficult for him to descend stairs and perform any kind of prolonged weight bearing.  The November 2011 VA examiner concluded that the Veteran's [left] knee condition had impacted his ability to work because he could not stand or walk for very long periods of time, ascend or descend stairs easily, or lift or carry heavy loads.  In addition, according to the November 2011 VA examiner, sedentary employment would be limited by the Veteran's inability to sit for long periods of time due to knee stiffness and that "he would require frequent breaks to stretch."  (See November 2011 VA examination report) 

Consequently, the Board finds that there are some stark inconsistencies between what the November 2011 and July 2014 VA examination reports disclose, and what the respective VA examiners have indicated regarding the severity of the service-connected disabilities and their effect on the Veteran's ability to obtain and maintain substantially gainful employment.  Thus, a new VA examination with a medical opinion as set forth below is needed to resolve these inconsistences.

Accordingly, the case is REMANDED to the RO for the following action:

1.  Schedule the Veteran for VA examination for the purpose of evaluating his ability to pursue substantially gainful employment (i.e., his employability) as a result of his service-connected disabilities (bladder disability (evaluated as 40 percent disabling); recurrent pyelonephritis and status-post right ureterocele surgery (evaluated as 10 and noncompensably disabling, respectively); orthopedic disabilities (low back and left knee disabilities, evaluated as 40 and 10 percent disabling, respectively); and, neurological disabilities (radiculopathy of the right and left lower extremities, each evaluated as 10 percent disabling)).

The examiner should review the Veteran's Veterans Benefits Management System (VBMS) and Virtual VA electronic record including this remand, and examine the Veteran's service-connected disabilities  to determine their severity and the impact they have on his ability to work. Thereafter, the examiner should comment on functional impairment caused solely by the service-connected disabilities relative to the Veteran's ability to pursue a substantially gainful occupation (whether sedentary or physical) as a result of any single service-connected disability or a combination of service-connected disabilities at any time since May 2003.  Age and nonservice-connected disabilities should be neither considered nor mentioned.

If the examiner finds that the Veteran is unable to pursue a substantially gainful occupation due to service-connected disability or disabilities, then the examiner should provide an opinion as to the date of onset of the Veteran's unemployability.  In rendering such an opinion, the examiner should reconcile the seeming inconsistencies between the evidence of record, to include the November 2011 and July 2014 VA examination reports and the Veteran's arguments (including those submitted by his attorney, notably a November 2012 written argument to the Board).  The examiner should discuss in detail limitations on employment imposed by the service-connected disabilities.

The examiner should set forth a clear explanation of the reasoning behind all opinions provided.  If any opinion cannot be provided without resulting to mere speculation, the examiner should so state and explain why such an opinion could not be rendered.

2.  Thereafter, the Veteran's claim of entitlement to TDIU should be readjudicated.  If such action does not resolve the claim, a Supplemental Statement of the Case should be issued to the Veteran and his attorney. An appropriate period of time should be allowed for response.  Thereafter, this claim should be returned to this Board for further appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

